816 So. 2d 146 (2002)
Bryant PARRISH, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-4494.
District Court of Appeal of Florida, First District.
April 8, 2002.
Rehearing Denied May 16, 2002.
Appellant, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, in which he claims a scoresheet error and ineffective assistance of counsel based on the alleged scoresheet error. The appellant had previously filed a postconviction motion, in which he also claimed scoresheet error. The issues presented in these motions are sufficiently related to divest the trial court of jurisdiction to entertain the present motion, which was filed and ruled upon during the pendency of the appeal of the trial court's denial of the earlier motion. Accordingly, the trial court's order is vacated and the cause remanded to the trial court with instructions to dismiss the appellant's rule 3.800(a) motion. See Williams v. State, 795 So. 2d 975 (Fla. 1st DCA 2001).
VACATED; REMANDED WITH INSTRUCTIONS.
MINER, PADOVANO and BROWNING, JJ., concur.